
	

113 SRES 370 IS: Supporting the territorial integrity of Ukraine and condemning Russian military aggression in Ukraine.
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 370
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Coats (for himself, Mr. Kirk, Mr. Graham, Mr. McCain, Mr. Portman, Mr. Barrasso, Mr. Cornyn, Mr. Grassley, Mr. Wicker, Mr. Roberts, and Mr. Hoeven) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Supporting the territorial integrity of Ukraine and condemning Russian military aggression in
			 Ukraine.
	
	Whereas, on February 26–27, 2014, armed men in unmarked military uniforms seized key strategic
			 objects in the Autonomous Republic of Crimea (“Crimea”) in  Ukraine,
			 including the building of the Crimean Parliament and airports;Whereas, as of March 4, 2014, the Government of Ukraine confirms that there are approximately
			 16,000
			 Russian troops occupying Crimea;Whereas, on February 28, 2014,	President Barack Obama stated that the United States is deeply concerned by
			 reports of military movements taken by the Russian Federation inside of
			 Ukraine and that it would be a clear violation of Russia’s commitment to
			 respect the independence and sovereignty and borders of Ukraine, and of
			 international law;Whereas President Obama pledged that the United States will stand with the international community
			 in affirming that there will be costs for any military intervention in
			 Ukraine;Whereas the armed forces of the Russian Federation have violated Ukrainian sovereignty, violated
			 international law,
			 threatened the stability of Ukraine and the European continent, and
			 compelled
			 the North Atlantic Treaty Organization (NATO) to meet in emergency session
			 to
			 consider threats to Poland and other NATO members states; andWhereas President Obama has announced his intention to work with Congress to respond forcefully to
			 the
			 outrageous and dangerous misbehavior of the Government of the Russian
			 Federation: Now, therefore, be it
	
		That the Senate—(1)strongly condemns the Russian Federation's military incursion into Crimea, in clear violation
			 of Ukraine’s
			 territorial integrity and in contravention of international law;(2)calls on the Government of the	Russian Federation to immediately withdraw all unauthorized
			 military personnel from
			 Crimea;(3)pledges to work urgently and in bipartisan fashion with the President to identify a comprehensive
			 package of economic sanctions and other measures to compel President
			 Vladimir Putin
			 to remove his armed forces from Ukrainian territory and return that
			 territory to full Ukrainian sovereign control;(4)calls upon the President to seek to reschedule a meeting of the G8 nations, to take place as
			 soon as practicable, where the participating nations should consider a
			 United States proposal to formally expel the Russian Federation;(5)urges the United States to propose to NATO that the Alliance immediately suspend operation of the
			 Russia-NATO
			 Council and expel the Russian Federation's military and diplomatic
			 representation in
			 NATO;(6)urges the United States to work with other members of the Organization for Security and Cooperation
			 in Europe
			 (OSCE) to deploy monitors in Ukraine to help confirm that the security of
			 the Russian-speaking population is not threatened;(7)urges the President to consider downgrading United States diplomatic representation with the
			 Russian Federation,
			 including refraining from sending a new United States ambassador to Moscow
			 and
			 closing United States consulates general in Yekaterinburg and Vladivostok
			 and
			 requiring the Government of the	Russian Federation to make
			 reciprocal steps to close
			 consulates in the United States;(8)calls on the President to utilize all tools, including the  Sergei Magnitsky Rule  of Law
			 Accountability Act of 2012 (title IV of  Public Law 112–208; 126 Stat.
			 1502), to expand the Act’s list of sanctioned individuals to
			 impose sanctions on all officials of the Ministry of Defense of the
			 Russian Federation in the
			 chain of command responsible for the invasion of Crimea, leadership of the
			 Duma
			 responsible for condoning the invasion, and Crimean officials complicit in
			 its
			 execution;(9)urges the President to consider additional sanctions, such as suspension of  eligibility of Russian
			 citizens  for temporary or seasonal United States work visas; and(10)urges the leadership of FIFA to reconsider its decision to place World Cup 2018 matches in Russia
			 and instead award those games to a more worthy alternative country.
			
